Citation Nr: 1104029	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-16 499	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a sore throat, to 
include as due to an undiagnosed illness or as secondary to a 
service-connected residuals of septorhinoplasty due to septal 
nasal deformity.

2.  Entitlement to service connection for allergic rhinitis, to 
include as due to an undiagnosed illness or as secondary to a 
service-connected residuals of septorhinoplasty due to septal 
nasal deformity.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.

4.  Entitlement to an initial rating in excess of 10 percent for 
a left leg laceration scar.



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to April 1998, 
including service in Southwest Asia during the Persian Gulf War.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision, which denied the 
Veteran's claims for service connection for a sore throat, 
allergic rhinitis, and depression; and granted service connection 
for a left leg laceration scar, rated 0 percent, effective 
September 20, 2006.  A February 2009 rating decision increased 
the rating from 0 percent to 10 percent for the Veteran's left 
leg laceration scar, effective September 20, 2006.  However, as 
that grant does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The Board notes that when a claimant makes a claim, she is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.  As such the Board has 
recharacterized the issue of entitlement to service connection 
for depression as entitlement to service connection for an 
acquired psychiatric disorder, to include depression.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of whether new and material evidence had been 
presented to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing 
loss, and entitlement to service connection for tinnitus 
and residuals of wisdom teeth removal were raised by a 
statement that was received in April 2010, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The issues of service connection for allergic rhinitis and sore 
throat are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The scar on the Veteran's left leg is not deep, it does not 
cause limitation of motion or function, and it does not cover an 
area exceeding 12 square inches.

2.  The evidence does not show that the Veteran has an acquired 
psychiatric disability, to include depression, that began during 
or was otherwise caused by her military service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
scar on the Veteran's left leg have not been met.  38 U.S.C. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 
4.118, Diagnostic Codes 7802, 7803, 7804 (2006); 38 C.F.R. 
§ 4.118 (2010).  

2.  Criteria for service connection for an acquired psychiatric 
disability, to include depression, have not been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.
 
The Veteran is currently seeking service connection for 
depression, which she believes is the result of her time in 
military service.  In her claim, that was received in September 
2006, she indicated that she was unsure when she had begun 
treatment, but she indicated that she had been treated at 
Barksdale AFB.  However, service treatment records were reviewed 
but do not reveal treatment for any psychiatric disability.

Following service, the Veteran's claims file is void of any 
medical records describing any psychiatric treatment.  It was 
noted that the Veteran had a past medical history of depression 
and it was noted that she took Wellbutrin.  However, there is no 
indication where or when this treatment was provided.

The Board acknowledges that a Veteran is competent to report 
symptoms that are capable of lay observation.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Additionally, a lay person 
is competent to report receiving psychiatric treatment.  In this 
case, the Veteran has filed a claim seeking service connection 
for depression, but the only evidence that supports her claim is 
vague statements that she began being treated in service and has 
continued to be treated since service.  

In adjudicating a claim, the Board must assess not only 
competency of the Veteran's statements, but also their 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  In this case, while the Veteran suggested that treatment 
began in service, service treatment records are negative for any 
psychiatric complaints or treatment.  As such, the credibility of 
such an assertion is compromised.  
 
To the extent that the Veteran has reported receiving psychiatric 
treatment since service, she was asked on several occasions to 
provide information about the treatment she has received, but she 
has failed to comply with any of VA's requests for information.  
The Board wishes to emphasize that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way street." 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran 
wishes help, [s]he cannot passively wait for it in those 
circumstances where [s]he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, VA has 
provided the Veteran with repeated opportunities to provide 
information in support of her claim, but she has failed to 
identify any records.

Without additional evidence, her claim for service connection 
must fail, as the medical evidence that is of record does not 
connect a psychiatric disability to her time in service.

As the criteria for service connection have not been met, the 
Veteran's claim is denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
  
In this case, 10 percent ratings are assigned for scars, not 
affecting the head, face, or neck, that 1) are deep and cover an 
area exceeding 6 square inches (39 sq. cm.) (a deep scar is one 
associated with underlying soft tissue damage); 2) cause limited 
motion and cover an area exceeding 6 square inches; 3) are 
superficial, do not cause limited motion, and cover an area of 
144 square inches or greater (a superficial scar is one not 
associated with underlying soft tissue damage); 4) are 
superficial and unstable (an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar); or 5) are superficial and painful on examination.  See 38 
C.F.R. § 4.118, DCs 7802, 7803, 7804.  

However, 10 percent is the highest rating available under these 
codes for scars other than of the head, face, or neck; unless the 
scar was either deep or caused limitation of motion and covered 
an area exceeding 12 square inches.

The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  The amendments are only effective, however, for 
claims filed on or after October 23, 2008, although a claimant 
may request consideration under the amended criteria.  In this 
case, the Veteran has not requested such consideration.  As such, 
the criteria in effect at the time the Veteran's claim was 
received are applicable.

The Veteran currently receives a 10 percent rating for the scar 
on her left leg that resulted from a laceration in service.

At a VA orthopedic examination in September 2008, it was noted 
that the Veteran had received a rather significant laceration 
over her anterior shin area.  It was noted that the wound was 
sutured, but at one point the incision had to be revised.  The 
examiner indicated that the Veteran had since complained of 
tenderness over the shin area as well as difficulty shaving and 
increased bruisability.  The examiner found no palpable 
tenderness in the shin splint areas of either leg.  He noted that 
the scar was approximately 7 cm in length and was quite tender to 
touch.  However, there was no bruising or gross thickening over 
the area.

The Veteran also had her scar evaluated by a second examiner who 
indicated that the scar was 1.5 cm wide and approximately 10 cm 
long.  The examiner found no tenderness to palpation or adherence 
to underlying tissue.  Additionally, the scar was not found to 
cause any limitation of motion or loss of function.  The examiner 
stated that there was no underlying soft tissue damage and no 
skin ulceration or breakdown over the scar.  

As described above, a rating in excess of 10 percent is not 
available for scars that, as in this case, do not impact the 
head, face, or neck; unless the scar is either deep or causes 
limitation of motion and covers an area exceeding 12 square 
inches.

In this case, the Veteran's scar is on her leg, and it is at most 
10 cm long and 1.5 cm wide (using the most favorable measurements 
provided by the two examiners), which is well short of the 12 
square inches a scar must cover for a rating in excess of 10 
percent.  Furthermore, there is no indication that the scar is 
deep as the examiner specifically found no underlying soft tissue 
damage; and the examiner found that the scar did not cause any 
limitation of motion or loss of function.

As such, the criteria for a rating in excess of 10 percent for 
the Veteran's left leg scar have not been met.

In her substantive appeal, the Veteran argued that he scar was 
unsightly, and felt that this warranted a rating in excess of 10 
percent.  However, the appearance of the scar is not something 
that is contemplated by the schedular rating criteria.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111 (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  If the 
criteria do not reasonably describe the claimant's disability 
level and symptomatology, a determination must be made whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

As noted, the Veteran has complained of the appearance of her 
scar, and the Board acknowledges that this is not something that 
is contemplated by the schedular rating criteria.  As such, 
consideration must be given to whether the Veteran's scar causes 
impairment such as marked interference with employment or 
frequent periods of hospitalization.  However, in this case, 
there is no evidence that the Veteran has been hospitalized as a 
result of her scar, and there has similarly been no indication 
that the scar has interfered with her employment, beyond that 
contemplated by the compensable schedular rating that is 
assigned.

Therefore, the criteria for a rating in excess of 10 percent for 
the Veteran's left leg scar have not been met on either a 
schedular or extraschedular basis, and the Veteran's claim is 
accordingly denied  

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for a 
left leg scar was granted.  She then appealed the downstream 
issue of the rating that had been assigned.  Under these 
circumstances, since the original claim was granted, there are no 
further notice requirements under the aforementioned law with 
regard to that issue.  

With regard to the Veteran's claim of entitlement to service 
connection for depression, required notice was provided by a 
letter dated in February 2007, which informed the Veteran of all 
the elements required by the Pelegrini II Court as stated above, 
as well as informing her how disability ratings and effective 
dates were assigned.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Despite requests to identify any 
medical treatment she has received, the Veteran has not 
identified any records.  The Veteran was offered the opportunity 
to testify at a hearing before the Board, but she declined.

The Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file) of 
her scar, which the Board finds to be thorough and adequate, as 
the VA examiner personally interviewed and examined the Veteran, 
including eliciting a history from her, and provided the 
information necessary to evaluate her disability.  

While a VA medical opinion was not provided in this case with 
regard to the Veteran's claim for depression, the Federal Circuit 
Court of Appeals (Federal Circuit) has recognized that there is 
not a duty to provide an examination in every case.  See  Waters 
v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the 
Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the 
Veteran with a medical examination or to obtain a medical opinion 
is not triggered unless there is an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the Veteran's service or with another 
service-connected disability.  See McLendon v. Nicholson, 20 Vet. 
App.79, 81 (2006).  The record in this case does not show any in-
service treatment for any psychiatric condition, and the Veteran 
has not alleged any post-service treatment for a psychiatric 
disability, despite being requested to provide or identify any 
treatment she had received.  It is noted that the Veteran 
requested a psychiatric examination, but a request alone is 
insufficient to trigger VA's duty to provide an examination with 
an opinion as there is no evidence of an in-service event for a 
VA examiner to consider.   See Waters, 601 F.3d 1274..

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for depression is denied.

A rating in excess of 10 percent for a left leg scar is denied.



REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

The Veteran is currently service connected for residuals of a 
septoplasty.  She contends that in addition to those residuals, 
she also has allergic rhinitis and a recurrent sore throat that 
are related to her service or are potentially secondary to the 
septoplasty.

Service treatment records dated in January 1995 reflect the 
Veteran's complaints of a sore throat and diagnoses of 
questionable allergic rhinitis and tonsillitis.  The Veteran also 
complained of a throat and was assessed with tonsillitis.  In 
March 1995, the Veteran was treated for recent pharyngitis and 
complained of an acute sort throat.  The assessment was 
tonsillitis.  In April 1995, the Veteran was assessed with 
allergic rhinitis secondary to subacute sinusitis.  In April 
1996, she was treated for a flare-up of allergic rhinitis.  In 
July 1996, she complained of recent fullness in sinuses with 
congestion.  In August 1996, the Veteran was treated for probable 
allergic rhinitis.  In December 1996, she was assessed with acute 
sinusitis and possible bronchitis.  In April 1997, she was 
treated for complaints of a sore throat for five days.  The 
assessment was pharyngitis.

The Veteran was afforded a VA nose, sinus, larynx, and pharynx 
examination in September 2008 and was diagnosed with a history of 
congenital nasal septal deviation, status post surgical 
correction with residuals left nasal obstruction.  However, it 
does not appear that the examiner considered the Veteran's 
complaints of and treatment for a sore throat and allergic 
rhinitis during service.  Additionally, the examiner recommended 
that the Veteran be seen by and ear, nose, and throat doctor.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In this case, the Veteran had a number of sinus and congestion 
related complaints, which appear to have continued even after her 
septoplasty.  However, no opinion has been obtained which 
assesses the etiology of her complaints.

In addition, the Veteran's service treatment records reveal that 
the Veteran was stationed in Southwest Asia during the Persian 
Gulf War, as such it must be determined whether the Veteran's 
symptoms are related to any undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and once again 
request that she identify any VA or private 
treatment she has received since service.  If 
any treatment is identified, those records 
should be sought.

2.  Then, schedule an examination to evaluate 
the Veteran's complaints of sore throat and 
allergic rhinitis.  The claims folder should 
be reviewed and a complete rationale should 
be provided for any opinion expressed.  

Specifically, the examiner should provide the 
following:

(a)  Determine whether the Veteran's 
complaints of a recurrent sore throat is a 
symptom of a current disability, and if so, 
whether it is at least as likely as not (50 
percent or more probability) that such a 
disability either began during or was 
otherwise caused by the Veteran's military 
service.  The examiner should also comment on 
whether the recurrent sore throats are a 
residual of the Veteran's service connected 
septoplasty.

If it is determined that the recurrent sore 
throat complaints are not part of a diagnosed 
disability, the examiner should determine 
whether the sore throat complaints are a 
symptom of an undiagnosed illness.

(b)  Determine whether the Veteran has 
allergic rhinitis, and, if so, provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that allergic rhinitis either 
began during or was otherwise caused by the 
Veteran's military service, or is a secondary 
result of the Veteran's septoplasty.  In 
doing so, the examiner should address the 
Veteran's treatment for allergic rhinitis in 
service.  

3.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
with a supplemental statement of the case and 
allow an appropriate time for response. 
readjudicate the claims.  If the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the applicable time for response.  

The Veteran  has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


